Name: Council Implementing Decision 2011/236/CFSP of 12Ã April 2011 implementing Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya
 Type: Decision_IMPL
 Subject Matter: international affairs;  Africa;  civil law;  cooperation policy;  criminal law
 Date Published: 2011-04-14

 14.4.2011 EN Official Journal of the European Union L 100/58 COUNCIL IMPLEMENTING DECISION 2011/236/CFSP of 12 April 2011 implementing Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Decision 2011/137/CFSP of 28 February 2011 concerning restrictive measures in view of the situation in Libya (1), and in particular Article 8(1) and (2) thereof, in conjunction with Article 31(2) of the Treaty on European Union, Whereas: (1) On 28 February 2011, the Council adopted Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya. (2) In view of the gravity of the situation in Libya, additional persons and entities should be included in the list of persons and entities subject to restrictive measures as set out in Annex IV to Decision 2011/137/CFSP. (3) Furthermore, one person should be removed from the lists in Annexes II and IV, and the information relating to certain persons and entities on the lists in Annexes I, II, III, and IV to that Decision should be updated, HAS ADOPTED THIS DECISION: Article 1 Annexes I, II, III, and IV to Decision 2011/137/CFSP shall be replaced by the text set out in Annexes I, II, III, and IV respectively to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 12 April 2011. For the Council The President C. ASHTON (1) OJ L 58, 3.3.2011, p. 53. ANNEX I ANNEX I List of persons referred to in Article 5(1)(a) 1. AL-BAGHDADI, Dr Abdulqader Mohammed Passport number: B010574. Date of birth: 1.7.1950. Head of the Liaison Office of the Revolutionary Committees. Revolutionary Committees involved in violence against demonstrators. Date of UN designation: 26.2.2011. 2. DIBRI, Abdulqader Yusef Date of birth: 1946. Place of birth: Houn, Libya. Head of Muammar QADHAFI's personal security. Responsibility for regime security. History of directing violence against dissidents. Date of UN designation: 26.2.2011. 3. DORDA, Abu Zayd Umar Director, External Security Organisation. Regime loyalist. Head of external intelligence agency. Date of UN designation: 26.2.2011. 4. JABIR, Major General Abu Bakr Yunis Date of birth: 1952. Place of birth: Jalo, Libya. Defence Minister. Overall responsibility for actions of armed forces. Date of UN designation: 26.2.2011. 5. MATUQ, Matuq Mohammed Date of birth: 1956. Place of birth: Khoms, Libya. Secretary for Utilities. Senior member of regime. Involvement with Revolutionary Committees. Past history of involvement in suppression of dissent and violence. Date of UN designation: 26.2.2011. 6. QADHAF AL-DAM, Sayyid Mohammed Date of birth: 1948. Place of birth: Sirte, Libya. Cousin of Muammar QADHAFI. In the 1980s, Sayyid was involved in the dissident assassination campaign and allegedly responsible for several deaths in Europe. He is also thought to have been involved in arms procurement. Date of UN designation: 26.2.2011. 7. QADHAFI, Aisha Muammar Date of birth: 1978. Place of birth: Tripoli, Libya. Daughter of Muammar QADHAFI. Closeness of association with regime. Date of UN designation: 26.2.2011. 8. QADHAFI, Hannibal Muammar Passport number: B/002210. Date of birth: 20.9.1975. Place of birth: Tripoli, Libya. Son of Muammar QADHAFI. Closeness of association with regime. Date of UN designation: 26.2.2011. 9. QADHAFI, Khamis Muammar Date of birth: 1978. Place of birth: Tripoli, Libya. Son of Muammar QADHAFI. Closeness of association with regime. Command of military units involved in repression of demonstrations. Date of UN designation: 26.2.2011. 10. QADHAFI, Mohammed Muammar Date of birth: 1970. Place of birth: Tripoli, Libya. Son of Muammar QADHAFI. Closeness of association with regime. Date of UN designation: 26.2.2011. 11. QADHAFI, Muammar Mohammed Abu Minyar Date of birth: 1942. Place of birth: Sirte, Libya. Leader of the Revolution, Supreme Commander of Armed Forces. Responsibility for ordering repression of demonstrations, human rights abuses. Date of UN designation: 26.2.2011. 12. QADHAFI, Mutassim Date of birth: 1976. Place of birth: Tripoli, Libya. National Security Adviser. Son of Muammar QADHAFI. Closeness of association with regime. Date of UN designation: 26.2.2011. 13. QADHAFI, Saadi Passport number: 014797. Date of birth: 27.5.1973. Place of birth: Tripoli, Libya. Commander Special Forces. Son of Muammar QADHAFI. Closeness of association with regime. Command of military units involved in repression of demonstrations. Date of UN designation: 26.2.2011. 14. QADHAFI, Saif al-Arab Date of birth: 1982. Place of birth: Tripoli, Libya. Son of Muammar QADHAFI. Closeness of association with regime. Date of UN designation: 26.2.2011. 15. QADHAFI, Saif al-Islam Passport number: B014995. Date of birth: 25.6.1972. Place of birth: Tripoli, Libya. Director, Qadhafi Foundation. Son of Muammar QADHAFI. Closeness of association with regime. Inflammatory public statements encouraging violence against demonstrators. Date of UN designation: 26.2.2011. 16. AL-SENUSSI, Colonel Abdullah Date of birth: 1949. Place of birth: Sudan. Director Military Intelligence. Military Intelligence involvement in suppression of demonstrations. Past history includes suspicion of involvement in Abu Selim prison massacre. Convicted in absentia for bombing of UTA flight. Brother-in-law of Muammar QADHAFI. Date of UN designation: 26.2.2011. 17. AL QADHAFI, Quren Salih Quren Libyan Ambassador to Chad. Has left Chad for Sabha. Involved directly in recruiting and coordinating mercenaries for the regime. Date of UN designation: 17.3.2011 18. AL KUNI, Colonel Amid Husain Governor of Ghat (South Libya). Directly involved in recruiting mercenaries. Date of UN designation: 17.3.2011 ANNEX II ANNEX II List of persons referred to in Article 5(1)(b) Name Identifying information Reasons Date of listing 1. ABDULHAFIZ, Colonel Masud Position: Armed Forces Commander 3rd in command of Armed Forces. Significant role in Military Intelligence. 28.2.2011 2. ABDUSSALAM, Abdussalam Mohammed Position: Head Counter-Terrorism, External Security Organisation Date of Birth: 1952 Place of Birth: Tripoli, Libya Prominent Revolutionary Committee member. Close associate of Muammar QADHAFI. 28.2.2011 3. ABU SHAARIYA Position: Deputy Head, External Security Organisation Prominent member of regime. Brother-in-law of Muammar QADHAFI. 28.2.2011 4. ASHKAL, Al-Barrani Position: Deputy Director, Military Intelligence Senior member of regime. 28.2.2011 5. ASHKAL, Omar Position: Head, Revolutionary Committees Movement Place of Birth: Sirte, Libya Revolutionary Committees involved in violence against demonstrators. 28.2.2011 6. QADHAF AL-DAM, Ahmed Mohammed Date of Birth: 1952 Place of Birth: Egypt Cousin of Muammar QADHAFI. Since 1995, he is believed to have had command of an elite army battalion in charge of Qadhafis personal security and to have a key role in External Security Organisation. He has been involved in planning operations against Libyan dissidents abroad and was directly involved in terrorist activity. 28.2.2011 7. AL-BARASSI, Safia Farkash Date of birth: 1952 Place of birth: Al Bayda, Libya Wife of Muammar QADHAFI. Closeness of association with regime. 28.2.2011 8. SALEH, Bachir Date of birth: 1946 Place of birth: Traghen Head of Cabinet of the Leader. Closeness of association with regime. 28.2.2011 9. General TOHAMI, Khaled Date of birth: 1946 Place of birth: Genzur Director of Internal Security Office. Closeness of association with regime. 28.2.2011 10. FARKASH, Mohammed Boucharaya Date of birth: 1.7.1949 Place of birth: Al-Bayda Director of intelligence in External Security Office. Closeness of association with regime. 28.2.2011 11. EL-KASSIM ZOUAI, Mohamed Abou Secretary General of the General Peoples Congress; involved in violence against demonstrators. 21.3.2011 12. AL-MAHMOUDI, Baghdadi Prime Minister of Colonel Qadhafis Government; involved in violence against demonstrators. 21.3.2011 13. HIJAZI, Mohamad Mahmoud Minister for Health and Environment in Colonel Qadhafis Government; involved in violence against demonstrators. 21.3.2011 14. ZLITNI, Abdelhaziz Date of birth: 1935 Minister for Planning and Finance in Colonel Qadhafis Government; involved in violence against demonstrators. 21.3.2011 15. HOUEJ, Mohamad Ali Date of birth: 1949 Place of birth: Al-Azizia (near Tripoli) Minister for Industry, Economy and Trade in Colonel Qadhafis Government; involved in violence against demonstrators. 21.3.2011 16. AL-GAOUD, Abdelmajid Date of birth: 1943 Minister for Agriculture, Animal and Maritime Resources in Colonel Qadhafis Government. 21.3.2011 17. AL-CHARIF, Ibrahim Zarroug Minister for Social Affairs in Colonel Qadhafis Government; involved in violence against demonstrators. 21.3.2011 18. FAKHIRI, Abdelkebir Mohamad Date of birth: 4.5.1963 Passport number: B/014965 (expires end 2013) Minister for Education, Higher Education and Research in Colonel Qadhafis Government; involved in violence against demonstrators. 21.3.2011 19. ZIDANE, Mohamad Ali Date of birth: 1958 Passport number: B/0105075 (expires end 2013) Minister for Transport in Colonel Qadhafis Government; involved in violence against demonstrators. 21.3.2011 20. MANSOUR, Abdallah Date of birth: 8.7.1954 Passport number: B/014924 (expires end 2013) Close collaborator of Colonel Qadhafi, senior role in security services and former director of radio and television; involved in violence against demonstrators. 21.3.2011 ANNEX III ANNEX III List of persons and entities referred to in Article 6(1)(a) 1. QADHAFI, Aisha Muammar Date of birth: 1978. Place of birth: Tripoli, Libya. Daughter of Muammar QADHAFI. Closeness of association with regime. Date of UN designation: 26.2.2011. 2. QADHAFI, Hannibal Muammar Passport number: B/002210. Date of birth: 20.9.1975. Place of birth: Tripoli, Libya. Son of Muammar QADHAFI. Closeness of association with regime. Date of UN designation: 26.2.2011. 3. QADHAFI, Khamis Muammar Date of birth: 1978. Place of birth: Tripoli, Libya. Son of Muammar QADHAFI. Closeness of association with regime. Command of military units involved in repression of demonstrations. Date of UN designation: 26.2.2011. 4. QADHAFI, Muammar Mohammed Abu Minyar Date of birth: 1942. Place of birth: Sirte, Libya. Leader of the Revolution, Supreme Commander of Armed Forces. Responsibility for ordering repression of demonstrations, human rights abuses. Date of UN designation: 26.2.2011. 5. QADHAFI, Mutassim Date of birth: 1976. Place of birth: Tripoli, Libya. National Security Adviser. Son of Muammar QADHAFI. Closeness of association with regime. Date of UN designation: 26.2.2011. 6. QADHAFI, Saif al-Islam Director, Qadhafi Foundation. Passport number: B014995. Date of birth: 25.6.1972. Place of birth: Tripoli, Libya. Son of Muammar QADHAFI. Closeness of association with regime. Inflammatory public statements encouraging violence against demonstrators. Date of UN designation: 26.2.2011. 7. DORDA, Abu Zayd Umar Director, External Security Organisation. Regime loyalist. Head of external intelligence agency. Date of UN designation: 17.3.2011 (EU designation: 28.2.2011) 8. JABIR, Major General Abu Bakr Yunis Date of birth: 1952. Place of birth: Jalo, Libya. Defence Minister. Overall responsibility for actions of armed forces. Date of UN designation: 17.3.2011 (EU designation: 28.2.2011) 9. MATUQ, Matuq Mohammed Date of birth: 1956. Place of birth: Khoms, Libya. Secretary for Utilities. Senior member of regime. Involvement with Revolutionary Committees. Past history of involvement in suppression of dissent and violence. Date of UN designation: 17.3.2011 (EU designation: 28.2.2011) 10. QADHAFI, Mohammed Muammar Date of birth: 1970. Place of birth: Tripoli, Libya. Son of Muammar QADHAFI. Closeness of association with regime. Date of UN designation: 17.3.2011 (EU designation: 28.2.2011) 11. QADHAFI, Saadi Commander Special Forces Son of Muammar QADHAFI. Closeness of association with regime. Command of military units involved in repression of demonstrations. Date of Birth: 27.5.1973. Place of Birth: Tripoli, Libya. Passport number: 014797. Date of UN designation: 17.3.2011 (EU designation: 28.2.2011) 12. QADHAFI, Saif al-Arab Son of Muammar QADHAFI. Closeness of association with regime. Date of birth: 1982. Place of Birth: Tripoli, Libya Date of UN designation: 17.3.2011 (EU designation: 28.2.2011) 13. AL-SENUSSI, Colonel Abdullah Date of birth: 1949. Place of birth: Sudan. Director Military Intelligence. Military Intelligence involvement in suppression of demonstrations. Past history includes suspicion of involvement in Abu Selim prison massacre. Convicted in absentia for bombing of UTA flight. Brother-in-law of Muammar QADHAFI. Date of UN designation: 17.3.2011 (EU designation: 28.2.2011) Entities 1. Central Bank of Libya Under control of Muammar QADHAFI and his family, and potential source of funding for his regime. Date of UN designation: 17.3.2011 (EU designation: 10.3.2011) 2. Libyan Investment Authority Under control of Muammar QADHAFI and his family, and potential source of funding for his regime. a.k.a.: Libyan Arab Foreign Investment Company (LAFICO) 1 Fateh Tower Office No 99, 22nd Floor, Borgaida Street, Tripoli, 1103 Libya Date of UN designation: 17.3.2011 (EU designation: 10.3.2011) 3. Libyan Foreign Bank Under control of Muammar QADHAFI and his family and a potential source of funding for his regime. Date of UN designation: 17.3.2011 (EU designation: 10.3.2011) 4. Libyan Africa Investment Portfolio Under control of Muammar QADHAFI and his family, and potential source of funding for his regime.Jamahiriya Street, LAP Building, PO Box 91330, Tripoli, LibyaDate of UN designation: 17.3.2011 (EU designation: 10.3.2011) 5. Libyan National Oil Corporation Under control of Muammar QADHAFI and his family, and potential source of funding for his regime.Bashir Saadwi Street, Tripoli, Tarabulus, LibyaDate of UN designation: 17.3.2011 ANNEX IV ANNEX IV List of persons and entities referred to in Article 6(1)(b) Persons Name Identifying information Reasons Date of listing 1. ABDULHAFIZ, Colonel Mas'ud Position: Armed Forces Commander 3rd in command of Armed Forces. Significant role in Military Intelligence. 28.2.2011 2. ABDUSSALAM, Abdussalam Mohammed Position: Head Counter-Terrorism, External Security Organisation Date of Birth: 1952 Place of Birth: Tripoli, Libya Prominent Revolutionary Committee member. Close associate of Muammar QADHAFI. 28.2.2011 3. ABU SHAARIYA Position: Deputy Head, External Security Organisation Prominent member of regime. Brother-in-law of Muammar QADHAFI. 28.2.2011 4. ASHKAL, Al-Barrani Position: Deputy Director, Military Intelligence Senior member of regime. 28.2.2011 5. ASHKAL, Omar Position: Head, Revolutionary Committees Movement Place of Birth: Sirte, Libya Revolutionary Committees involved in violence against demonstrators. 28.2.2011 6. AL-BAGHDADI, Dr Abdulqader Mohammed Position: Head of the Liaison Office of the Revolutionary Committees Passport No: B010574 Date of Birth: 1.7.1950 Revolutionary Committees involved in violence against demonstrators. 28.2.2011 7. DIBRI, Abdulqader Yusef Position: Head of Muammar QADHAFI's personal security Date of Birth: 1946 Place of Birth: Houn, Libya Responsibility for regime security. History of directing violence against dissidents. 28.2.2011 8. QADHAF AL-DAM, Ahmed Mohammed Date of Birth: 1952 Place of Birth: Egypt Cousin of Muammar QADHAFI. Since 1995, he is believed to have had command of an elite army battalion in charge of Qadhafi's personal security and to have a key role in External Security Organisation. He has been involved in planning operations against Libyan dissidents abroad and was directly involved in terrorist activity. 28.2.2011 9. QADHAF AL-DAM, Sayyid Mohammed Date of Birth: 1948 Place of Birth: Sirte, Libya Cousin of Muammar QADHAFI. In the 1980s, Sayyid was involved in the dissident assassination campaign and allegedly responsible for several deaths in Europe. He is also thought to have been involved in arms procurement. 28.2.2011 10. AL-BARASSI, Safia Farkash Date of birth: 1952 Place of birth: Al Bayda, Libya Wife of Muammar QADHAFI. Closeness of association with regime. 28.2.2011 11. SALEH, Bachir Date of birth: 1946 Place of birth: Traghen Head of Cabinet of the Leader. Closeness of association with regime. 28.2.2011 12. TOHAMI, General Khaled Date of birth: 1946 Place of birth: Genzur Director of Internal Security Office. Closeness of association with regime. 28.2.2011 13. FARKASH, Mohammed Boucharaya Date of birth: 1 July 1949 Place of birth: Al-Bayda Director of intelligence in External Security Office. Closeness of association with regime. 28.2.2011 14. ZARTI, Mustafa born on 29 March 1970, Austrian citizen (passport no. P1362998, valid from 6 November 2006 until 5 November 2016) Closeness of association with regime and vice chief executive of Libyan Investment Authority , board member of the National Oil Corporation and vice chairman of First Energy Bank in Bahrain. 10.3.2011 15. EL-KASSIM ZOUAI, Mohamed Abou Secretary General of the General People's Congress; involved in violence against demonstrators. 21.3.2011 16. AL-MAHMOUDI, Baghdadi Prime Minister of Colonel Qadhafi's Government; involved in violence against demonstrators. 21.3.2011 17. HIJAZI, Mohamad Mahmoud Minister for Health and Environment in Colonel Qadhafi's Government; involved in violence against demonstrators. 21.3.2011 18. ZLITNI, Abdelhaziz Date of birth: 1935 Minister for Planning and Finance in Colonel Qadhafi's Government; involved in violence against demonstrators. 21.3.2011 19. HOUEJ, Mohamad Ali Date of birth: 1949 Place of birth: Al-Azizia (near Tripoli) Minister for Industry, Economy and Trade in Colonel Qadhafi's Government; involved in violence against demonstrators. 21.3.2011 20. AL-GAOUD, Abdelmajid Date of birth: 1943 Minister for Agriculture, Animal and Maritime Resources in Colonel Qadhafi's Government. 21.3.2011 21. AL-CHARIF, Ibrahim Zarroug Minister for Social Affairs in Colonel Qadhafi's Government; involved in violence against demonstrators. 21.3.2011 22. FAKHIRI, Abdelkebir Mohamad Date of birth: 04 May 1963 Passport number: B/014965 (expired end 2013) Minister for Education, Higher Education and Research in Colonel Qadhafi's Government; involved in violence against demonstrators. 21.3.2011 23. ZIDANE, Mohamad Ali Date of birth: 1958 Passport number: B/0105075 (expired end 2013) Minister for Transport in Colonel Qadhafi's Government; involved in violence against demonstrators. 21.3.2011 24. MANSOUR, Abdallah Date of birth: 8.7.1954 Passport number: B/014924 (expired end 2013) Close collaborator of Colonel Qadhafi, senior role in security services and former director of radio and television; involved in violence against demonstrators. 21.3.2011 25. AL QADHAFI, Quren Salih Quren Libyan Ambassador to Chad. Has left Chad for Sabha. Involved directly in recruiting and coordinating mercenaries for the regime. 12.4.2011 26. AL KUNI, Colonel Amid Husain Governor of Ghat (South Libya). Directly involved in recruiting mercenaries. 12.4.2011 Entities Name Identifying information Reasons Date of listing 1. Libyan Housing and Infrastructure Board (HIB) Tajora, Tripoli, Libya Legislation number: 60/2006 by Libyan General Peoples Committee Tel: +218 21 369 1840, Fax: +218 21 369 6447 http://www.hib.org.ly Under control of Muammar Qadhafi and his family, and potential source of funding for his regime. 10.3.2011 2. Economic and Social Development Fund (ESDF) Qaser Bin Ghasher road Salaheddine Cross - BP: 93599 Libya-Tripoli Telephone: +218 21 490 8893 - Fax: +218 21 491 8893  email: info@esdf.ly Controlled by Muammar Qadhafi's regime and potential source of funding for it 21.3.2011 3. Libyan Arab African Investment Company - LAAICO Site: http://www.laaico.com Company established in 1981 76351 Janzour-Libya. 81370 Tripoli-Libya Tel: 00 218 (21) 4890146  4890586 - 4892613 Fax: 00 218 (21) 4893800 - 4891867 email: info@laaico.com Controlled by Muammar Qadhafi's regime and potential source of funding for it 21.3.2011 4. Gaddafi International Charity and Development Foundation Contact details of administration: Hay Alandalus  Jian St.  Tripoli  PoBox: 1101  LIBYA Telephone: (+218) 214778301 - Fax: (+218) 214778766; email: info@gicdf.org Controlled by Muammar Qadhafi's regime and potential source of funding for it. 21.3.2011 5. Waatassimou Foundation Based in Tripoli. Controlled by Muammar Qadhafi's regime and potential source of funding for it 21.3.2011 6. Libyan Jamahirya Broadcasting Corporation Contact details: tel: 00 218 21 444 59 26; 00 21 444 59 00; fax: 00 218 21 340 21 07 http://www.ljbc.net; email: info@ljbc.net Public incitement to hatred and violence through participation in disinformation campaigns concerning violence against demonstrators. 21.3.2011 7. Revolutionary Guard Corps Involved in violence against demonstrators. 21.3.2011 8. National Commercial Bank Orouba Street AlBayda, Libya Phone: +218 21-361-2429 Fax: +218 21-446-705 www.ncb.ly National Commercial Bank is a commercial bank in Libya. The bank was founded in 1970 and is based in AlBayda, Libya. It has locations in Tripoli and AlBayda, as well as operates branches in Libya. It is 100 % government-owned and a potential source of funding for the regime. 21.3.2011 9. Gumhouria Bank Gumhouria Bank Building Omar Al Mukhtar Avenue Giaddal Omer Al Moukhtar P.O. Box 685 Tarabulus Tripoli Libya Tel: +218 21-333-4035 +218 21-444-2541 +218 21-444-2544 +218 21-333-4031 Fax: +218 21-444-2476 +218 21-333-2505 Email: info@gumhouria-bank.com.ly Website: www.gumhouria-bank.com.ly Gumhouria Bank is a commercial bank in Libya. The bank was created in 2008 through the merger of Al Ummah and Gumhouria banks. It is 100 % government-owned and a potential source of funding for the regime. 21.3.2011 10. Sahara Bank Sahara Bank Building First of September Street P.O. Box 270 Tarabulus Tripoli Libya Tel: +218 21-379-0022 Fax: +218 21-333-7922 Email: info@saharabank.com.ly Website: www.saharabank.com.ly Sahara Bank is a commercial bank in Libya. It is 81 % government-owned and a potential source of funding for the regime. 21.3.2011 11. Azzawia (Azawiya) Refining P.O. Box 6451 Tripoli Libya +218 023 7976 26778 http://www.arc.com.ly Under control of Muammar Qadhafi and potential source of funding for his regime. 23.3.2011 12. Ras Lanuf Oil and Gas Processing Company (RASCO) Ras Lanuf Oil and Gas Processing Company Building Ras Lanuf City P.O. Box 2323 Libya Tel: +218 21-360-5171 +218 21-360-5177 +218 21-360-5182 Fax: +218 21-360-5174 Email: info@raslanuf.ly Website: www.raslanuf.ly Under control of Muammar Qadhafi and potential source of funding for his regime. 23.3.2011 13. Brega Head Office: Azzawia / coast road P.O. Box Azzawia 16649 Tel: 2  625021-023 / 3611222 Fax: 3610818 Telex: 30460 / 30461 / 30462 Under control of Muammar Qadhafi and potential source of funding for his regime. 23.3.2011 14. Sirte Oil Company Sirte Oil Company Building Marsa Al Brega Area P.O. Box 385 Tarabulus Tripoli Libya Tel: +218 21-361-0376 +218 21-361-0390 Fax: +218 21-361-0604 +218 21-360-5118 Email: info@soc.com.ly Website: www.soc.com.ly Under control of Muammar Qadhafi and potential source of funding for his regime. 23.3.2011 15. Waha Oil Company Waha Oil Company Office Location: Off Airport Road Tripoli Tarabulus Libya Postal Address: P.O. Box 395 Tripoli Libya Tel: +218 21-3331116 Fax: +218 21-3337169 Telex: 21058 Under control of Muammar Qadhafi and potential source of funding for his regime. 23.3.2011 16. Libyan Agricultural Bank (a.k.a. Agricultural Bank; a.k.a. Al Masraf Al Zirae Agricultural Bank; a.k.a. Al Masraf Al Zirae; a.k.a. Libyan Agricultural Bank) El Ghayran Area, Ganzor El Sharqya, P.O. Box 1100, Tripoli, Libya; Al Jumhouria Street, East Junzour, Al Gheran, Tripoli, Libya; Email Address agbank@agribankly.org; SWIFT/BIC AGRULYLT (Libya); Tel No. (218)214870586; Tel No. (218) 214870714; Tel No. (218) 214870745; Tel No. (218) 213338366; Tel No. (218) 213331533; Tel No. (218) 213333541; Tel No. (218) 213333544; Tel No. (218) 213333543; Tel No. (218) 213333542; Fax No. (218) 214870747; Fax No. (218) 214870767; Fax No. (218) 214870777; Fax No. (218) 213330927; Fax No. (218) 213333545 Libyan subsidiary of the Central Bank of Libya 12.4.2011 17. Tamoil Africa Holdings Limited (a.k.a. Oil Libya Holding Company) Libyan subsidiary of the Libyan Africa Investment Portfolio 12.4.2011 18. Al-Inma Holding Co. for Services Investments Libyan subsidiary of the Economic & Social Development Fund 12.4.2011 19. Al-Inma Holding Co. For Industrial Investments Libyan subsidiary of the Economic & Social Development Fund 12.4.2011 20. Al-Inma Holding Company for Tourism Investment Hasan al-Mashay Street (off al-Zawiyah Street) Tel No.: (218) 213345187 Fax: +218.21.334.5188 e-mail: info@ethic.ly Libyan subsidiary of the Economic & Social Development Fund 12.4.2011 21. Libyan Holding Company for Development and Investment Libyan subsidiary of the Economic & Social Development Fund 12.4.2011 22. Al-Inma Holding Co. for Construction and Real Estate Developments Libyan subsidiary of the Economic & Social Development Fund 12.4.2011 23. First Gulf Libyan Bank The 7th of November Street, P.O. Box 81200, Tripoli, Libya; SWIFT/BIC FGLBLYLT (Libya); Tel No. (218) 213622262; Fax No. (218) 213622205 Libyan subsidiary of the Economic & Social Development Fund 12.4.2011 24. LAP Green Networks (a.k.a. LAP Green Holding Company) Libyan subsidiary of the Libyan Africa Investment Portfolio 12.4.2011 25. National Oil Wells and Drilling and Workover Company (a.k.a. National Oil Wells Chemical and Drilling and Workover Equipment Co.; a.k.a. National Oil Wells Drilling And Workover Equipment Co.) National Oil Wells Drilling and Workover Company Building, Omar Al Mokhtar Street, P.O. Box 1106, Tarabulus, Tripoli, Libya Tel No. (218) 213332411; Tel No. (218) 213368741; Tel No. (218) 213368742 Fax (218) 214446743 Email: info@nwd-ly.com Website: www.nwd-ly.com Libyan subsidiary of the National Oil Corporation (NOC) This company was created in 2010 by a merger between the National Drilling Co. and the National Company for Oil Wells Services. 12.4.2011 26. North African Geophysical Exploration Company (a.k.a. NAGECO; a.k.a. North African Geophysical Exploration) Airport Road, Ben Ghasir 6.7 KM, Tripoli, Libya Tel No. (218) 215634670/4 Fax: (218) 215634676 Email: nageco@nageco.com Website: www.nageco.com Libyan subsidiary of the National Oil Corporation In 2008 NOC acquired 100 % ownership of NAGECO 12.4.2011 27. National Oil Fields and Terminals Catering Company Airport Road Km 3, Tripoli, Libya Libyan subsidiary of the National Oil Corporation 12.4.2011 28. Mabruk Oil Operations Dat El-Emad 2, Ground Floor, PO Box 91171, Tripoli. Joint Venture between Total and the National Oil Corporation 12.4.2011 29. Zuietina Oil Company (a.k.a. ZOC; a.k.a. Zueitina) Zueitina Oil Building, Sidi Issa Street, Al Dahra Area, P.O. Box 2134, Tripoli, Libya Joint Venture between Occidental and the National Oil Corporation 12.4.2011 30. Harouge Oil Operations (a.k.a. Harouge; a.k.a. Veba Oil Libya GMBH) Al Magharba Street, P.O. Box 690, Tripoli, Libya Joint Venture between Petro Canada and the National Oil Corporation 12.4.2011 31. Jawaby Property Investment Limited Cutlers Farmhouse, Marlow Road, Lane End, High Wycombe, Buckinghamshire, UK Other info: Reg no 01612618 (UK) UK-incorporated subsidiary of the National Oil Corporation 12.4.2011 32. Tekxel Limited One Wood Street, London, UK Other info: Reg no 02439691 UK-incorporated subsidiary of the National Oil Corporation 12.4.2011 33. Sabtina Ltd 530-532 Elder Gate, Elder House, Milton Keynes, UK Other info: Reg no 01794877 (UK) UK-incorporated subsidiary of the Libyan Investment Authority. 12.4.2011 34. Dalia Advisory Limited (LIA sub) 11 Upper Brook Street, London, UK Other info: Reg no 06962288 (UK) UK-incorporated subsidiary of the Libyan Investment Authority. 12.4.2011 35. Ashton Global Investments Limited Woodbourne Hall, PO Box 3162, Road Town, Tortola, British Virgin Islands Other Info: Reg no 1510484 (BVI) BVI-incorporated subsidiary of the Libyan Investment Authority. 12.4.2011 36. Capitana Seas Limited c/o Trident Trust Company (BVI) Ltd, Trident Chambers, PO Box 146, Road Town, Tortola, British Virgin Islands Other info: Reg no: 1526359 (BVI) BVI -incorporated entity owned by Saadi Qadhafi 12.4.2011 37. Kinloss Property Limited Woodbourne Hall, PO Box 3162, Road Town, Tortola, British Virgin Islands Other Info: Reg no 1534407 (BVI) BVI -incorporated subsidiary of the Libyan Investment Authority. 12.4.2011 38. Baroque Investments Limited c/o ILS Fiduciaries (IOM) Ltd, First Floor, Millennium House, Victoria Road, Douglas, Isle of Man Other info: Reg no 59058C (IOM) IOM-incorporated subsidiary of the Libyan Investment Authority. 12.4.2011 39. Mediterranean Oil Services Company (a.k.a. Mediterranean Sea Oil Services Company) Bashir El Saadawy Street, P.O. Box 2655, Tripoli, Libya. Owned or controlled by NOC. 12.4.2011 40. Mediterranean Oil Services GMBH (a.k.a. MED OIL OFFICE DUESSELDORF, a.k.a. MEDOIL) Werdener strasse 8 Duesseldorf Nordhein - Westfalen, 40227 Germany Owned or controlled by National Oil Company 12.4.2011 41. Libyan Arab Airlines P.O.Box 2555 Haiti street Tripoli, Libya HQ Phone: + 218 (21) 602 093 HQ Fax: + 218 (22) 30970 100 % owned by the Government of Libya 12.4.2011